Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of EnergyConnect Group, Inc. (the "Company") for the period ended April 3, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Covered Report"), I,Andrew C. Warner, the principal financial officer of the Company, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, hereby certify that: The Covered Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Covered Report fairly presents, in all material respects, the financial condition and results of operations of the Company. IN WITNESS WHEREOF, I have executed this certificate as of this14th day of May 2010. /s/ Andrew C. Warner Andrew C. Warner Chief Financial Officer
